Mr. Justice Gordon
delivered the opinion of the court, March 14th 1881.
*331The court below seems to have regarded the controller of the city of Reading as a merely ministerial officer, otherwise it would not have sustained this writ of mandamus. There is no doubt but that the orders drawn by the relator in his own favor on the city treasurer were properly drawn and countersigned, so far as mere form went; but it by no means follows that he was thereby entitled to the money. Before he was so entitled, the controller must pass upon and approve them, and this, not as a mere ministerial officer, but as one having deliberative and discretionary powers, as the guardian and protector of the city treasury. The Act of 23d of May 1874, clothes him with judicial powers; he must not only countersign warrants drawn on the city treasury, but he is also required to pass upon their rectitude, and for this purpose he may not only make personal inquiry, hut may require the production of evidence. In other words, he must be fully satisfied : 1st. That the warrant is proper and right; that the city has received consideration therefor; and 2d. That a proper appropriation has been made to meet it. Moreover, he has authority “to administer oaths or affirmations, in verification for the demands made for his signature.”
Upon him also is imposed “ all the duties now enjoined on county auditors by the laws of this state, and he shall scrutinize, audit and settle all accounts whatever in which the city is concerned.”
But the powers of county auditors are as full and complete, within their jurisdiction, as are the powers of courts. They may issue subpoenas for parties and witnesses; they may compel the production of books and papers, administer oaths, compel the attendance of witnesses, and punish contempts by attachment. With all this judicial and deliberative power, the controller of the city of Reading is clothed, and of necessity he must be left free to exercise his own judgment. But how can he exercise these important functions if he is to be controlled in his judgment by the Court of Common Pleas, or by any other court ?
In the present case, Controller Runkle, for reasons satisfactory to himself, refused to approve the warrants drawn in favor of Koppelman ; this he had a right to do ; this it was his duty to do, if he believed the interests of the city would be protected by the refusal of such approval, and we know of no power in the Common Picas to substitute its judgment for that of this officer. Had the controller refused to act in the matter at all, the court by its mandamus might have compelled him to act, but this was all it could do, but after ho had acted, and had refused to sanction the warrants, it was a mere piece of usurpation on the part of the court to attempt to compel him to revise his decision, and adopt its judgment in preference to his own.
The rule governing cases of this kind may be stated as follows: *332Where a person or body is clothed with judicial, deliberative or discretionary powers, and he or it has exercised such powers according to his or its discretion, mandamus will not lie to compel a revision or modification of the decision resulting from the exercise of such discretion, though, in fact, the decision may have been wrong: Griffith v. Cochran, 5 Binn. 87; Commonwealth v. Perkins, 7 Barr 42; Commonwealth v. Mitchell, 1 Norris 343.
But the court was wrong, not only in treating the controller as a mere ministerial officer, but also in treating his act in rejecting the warrants as unsound and improper.
The warrants were drawn for the pay of Keppelman as clerk of the select council; but whether he was so entitled as such clerk, was as yet in abeyance and undetermined.
, Though his title to that office had been adjudged valid by the court below, yet, as the case was still pending in the Supreme Court, it was altogether proper for the controller to refuse the claim of Keppelman until the superior court had rendered its judgment. The judgment is reversed.